Filed 6/14/22 P. v. Brooks CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F079503
             Plaintiff and Respondent,
                                                                                      (Madera Super. Ct.
                    v.                                                                 No. MCR043023)

 AKILAH ASHA BROOKS,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Ernest J.
LiCalsi, Judge.
         Linda J. Zachritz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Smith, Acting P. J., Snauffer, J. and De Santos, J.
                                    INTRODUCTION
       Appellant Akilah Asha Brooks was charged with a felony offense and found not
guilty by reason of insanity in 2012. She was subsequently released on outpatient status.
In this matter, she filed a petition for restoration of sanity pursuant to Penal Code1 section
1026.2. After an evidentiary hearing, the court denied the petition. On appeal, her
appellate counsel has filed a brief pursuant to the opinion of the California Supreme
Court in Conservatorship of Ben C. (2007) 40 Cal.4th 529. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On or about October 27, 2011, appellant was an inmate at Valley State Prison for
Women and a participant in mental health services.2 A correctional officer saw an object
fall from appellant’s waistline and seized the item. The object was a lock placed inside
of a sock, something commonly used as a weapon inside the prison.3
Insanity Finding and Commitment
       On October 10, 2012, a first amended information was filed in the Superior Court
of Madera County charging appellant with count 1, unlawful possession of a weapon, “a
lock in a sock,” while confined in a penal institution (§ 4502, subd. (a)) with one prior
strike conviction and one prior prison term enhancement (§ 667.5, subd. (b)). Appellant




       1  All further statutory citations are to the Penal Code unless otherwise indicated.
       2  The facts for appellant’s underlying conviction are from the preliminary hearing.
        3 As will be explained below, appellant filed a petition in 2019 for restoration of
competency, CONREP prepared a report for the hearing, and the court considered that
report in denying the petition. According to CONREP’s report, appellant “was initially
arrested in 1996 at the age of 20 for Possession of a Controlled Substance. Since then,
she has been convicted numerous times for theft, prostitution, possession of illegal
substances, probation violations, battery, obstructing a peace officer, battery resulting in
serious bodily injury, and multiple failures to appear violations. [Appellant] was
originally sentenced to [Valley State Prison for Women] after being convicted of stealing
a car. Although she did not engage in any violence during the commission of the car
theft, she did get into an accident in the car, resulting in a violence enhancement during
sentencing.”
                                              2.
pleaded not guilty and not guilty by reason of insanity, and the court appointed experts to
examine her.
       On November 9, 2012, appellant waived her right to a jury trial and submitted the
matter on the experts’ reports. The parties stipulated that a “lock in a sock” was a
weapon. After reviewing the evidence, the court found appellant was guilty of count 1,
the prior conviction allegations were true, and also found she was not guilty by reason of
insanity. The court referred appellant to the Conditional Release Program (CONREP) for
an evaluation and recommendation.
       On December 6, 2012, the court committed appellant to Patton State Hospital.
Outpatient Transfer
       On February 9, 2016, the court approved appellant’s transfer to outpatient
treatment and supervision by CONREP. On March 9, 2016, appellant was released to
community outpatient treatment.
       On February 8, and July 30, 2018, the court reviewed CONREP’s reports and
found appellant continued to have a severe mental illness that was not in remission; she
was a danger to others if not under continued care; and ordered appellant to continue in
the supervised released program.
          APPELLANT’S PETITION FOR RESTORATION OF SANITY
       On March 19, 2019, appellant filed a petition for restoration of sanity and
unconditional release from CONREP pursuant to section 1026.2, because she had
received the full benefit of treatment and was no longer a danger to the community. She
requested an evidentiary hearing.
CONREP’s 2019 Report
       On February 5, 2019, CONREP submitted a status report about appellant’s
condition for an upcoming review hearing. This report was introduced into evidence and
considered by the court at the hearing on her petition for restoration of competency.



                                             3.
       At the time of the report, appellant was 42 years old and fully oriented. She was
diagnosed with bipolar disorder, in partial remission; cocaine use disorder, severe, in
sustained remission; and cannabis use disorder, severe, in sustained remission; and was
prescribed psychotropic medication.
       Appellant received treatment from CONREP “at the Transitional Level of Care,”
that was appropriate for patients who have progressed through other Community
Outpatient Treatment levels and are being considered for progression to Aftercare Level.”
Appellant received one individual therapy session and one group therapy session every
month. She met with CONREP’s psychiatrist three times a year and submitted a drug test
at least once a month.
       Appellant lived on her own in an independent living apartment, she was
responsible for fulfilling the responsibilities of daily living, and she received at least one
home visit from CONREP per month.

               “Unfortunately, [appellant] has maintained a negative attitude
       toward CONREP and CONREP staff, which has on several occasions
       overshadowed her progress. [Appellant] made racially insensitive
       comments toward African-American staff in the office and when addressed
       she attempted to make it [in] a joking manner but later stated, ‘Well maybe
       it’s true.’ This behavior demonstrates that she continues to struggle with
       her impulsivity and has not learned to think before making inappropriate
       statements. Additionally, [appellant] continues to blame CONREP for her
       placement into the program versus accepting accountability for her actions
       and criminal behavior/thinking. Due to her continuous blaming of
       CONREP, [appellant] demeanor and response toward staff is generally
       hostile and inappropriate. Her inability to distinguish between appropriate
       joking behavior, impulsive responses, and accountability is of concern as
       her risk of re-offending and/or being positioned in an unfavorable situation
       would likely increase if she were not being monitored by CONREP.
       Unfortunately, whenever [appellant] makes a poor decision or behaves in
       an unpleasant manner, she blames someone else for her behavior and/or
       minimizes her behavior, which displays her continued criminal thinking.

       “… [Appellant] was attending Fresno City [College], however she made
       the decision to drop out of school without informing her treatment team.
       When she was questioned about her attendance[,] she gave dishonest

                                              4.
answers until the truth was revealed in reviewing her classwork via Canvas
(online school resource). Her inability to be truthful regarding her struggles
with basic life situations is of concern, as she attempted to hide her lack of
school attendance, which demonstrates deceitful behavior. Fortunately,
[appellant] did re-enroll in classes at Fresno Adult School and Fresno City
College, in order to work toward her GED and potentially receiving a
certificate in Drug and Alcohol Counseling in the future. Recently,
[appellant] complained about her schedule and being too busy. However,
when it was suggested that she re-evaluate her school [schedule] and maybe
decrease her classes as it was her choice to create a full schedule, (again)
she attempted to blame others and stated ‘that she did not have a’ choice.
[Appellant] often has distorted thoughts regarding what is expected of her
and attempts to use others as a scapegoat for her decisions. Unfortunately,
her distorted reality has caused her to engage in criminal activities in the
past and if she is unable to re-evaluate her thinking and improve her
thought process to a more reality based approach, it is likely that she will
remain at risk for decompensation if she is not receiving treatment from
CONREP.

       “With regard to her substance abuse history and treatment,
[appellant] continues to minimize her substance abuse history and need for
treatment. Recently, she began taking drug and alcohol courses, in which
she advocated that she should not be required to go to AA/NA meetings
due to taking the courses. It was explained to [appellant] that going to
school to provide treatment and receiving treatment were two different
objectives and that it is unethical to attempt to provide treatment to
yourself. Examples were provided to [appellant], such as a doctor treating
himself or a therapist trying to provide therapy to his/herself. The
importance of an addict maintaining treatment for an addiction was
addressed, in which [appellant] continued to minimize her need for
treatment and state her lack of ‘desire’ to use. Additionally, she does not
believe she is in need of a sponsor and does not have regular
communication with her sponsor as suggested for treatment. It is of grave
concern, that [appellant] is unable to understand the importance of
receiving ongoing treatment for [a] disease/addiction and her only relapse
prevention plan is ‘I have no desire to use.’ [Appellant] has openly stated
upon restoration of sanity that she would no longer attend AA/NA meetings
for substance abuse treatment as she feels her classes are adequate. If she
were to be restored to sanity, it is likely that she would no longer focus on
her addiction and lose all supports and resources for her substance abuse,
which could increase her chances to relapse.

      “Throughout this past year, [appellant] has added and subtracted
prosocial supports from her collateral contacts. Unfortunately, she has not

                                      5.
       presented any sustainable peers/supports to CONREP. Her primary support
       system is her mother, who resides in the Sacramento area. Having no
       support system in her place of residency outside of CONREP is concerning,
       as she wishes to be restored to sanity. It is important for [appellant] to
       establish a consistent foundation of support in the community, in order to
       engage in prosocial interaction and communication on a regular basis, as
       well as, to assist her if she starts to experience any symptoms of her mental
       illness. She continues to minimize her mental illness and her need for
       support, which is bothersome to her treatment. If she is unable to
       acknowledge her need for treatment and support, it is likely that she would
       isolate and potentially experience an exacerbation of symptoms if she were
       not in CONREP. Therefore, her treatment will continue to focus. on
       developing prosocial communication skills, problem-solving skills, and
       crisis management skills, in order to continue to reduce her need for
       supervision from CONREP.” (Italics added.)
       The report concluded that appellant had “a severe mental illness that is not in
remission and presents risk factors that make her a danger to the health and safety of
others if she did not remain under CONREP’s supervision. While she continued to make
progress, her struggles “with impulsivity, irrational decision-making, distorted thoughts,
lack of communication, lack of community supports, and minimization of substance
abuse and mental illness continue to keep her at risk of decompensating and becoming a
liability to the community,” and she had not created a relapse prevention plan to support
her expressed commitment to remain clean and sober.
Dr. French’s Report
       On May 24, 2019, Dr. Jonathan French, a clinical psychologist, filed a report with
the court for consideration at the hearing on appellant’s petition for restoration of
competency. He generally agreed with CONREP’s conclusions and found appellant did
not have an adequate grasp of how to manage her mental health and risk for
decompensation; she was fragile and did not maintain adequate self-control; and she still
needed CONREP’s support.
Evidentiary Hearing
       On May 24, 2019, appellant waived a jury trial. On May 29, 2019, the court
conducted an evidentiary hearing on appellant’s petition. The district attorney introduced

                                              6.
into evidence CONREP’s February 5, 2019, report, and Dr. French’s psychological
evaluation of May 24, 2019, without objection.
          Appellant was the only hearing witness. She testified that she was doing very
well, she had lived alone in her own apartment in Fresno for the past two years, she
initially volunteered at a thrift shop, and now she attended school. Her goal was to earn a
drug and alcohol counseling certificate and become a counselor to help other people.
          Appellant regularly took her prescribed medication and believed they helped her.
She did not take some medications during a limited period in the prior few months, when
her doctor suggesting eliminating one of them. Appellant testified she adjusted her
medications on her own to try to determine which one she would feel comfortable doing
without. She eventually returned to her regular regimen, which she felt worked well.
Appellant testified that her only relapse occurred for one day when she “smoke[d] a little
weed.”
          Appellant knew CONREP wanted her to have a support system of people in
Fresno, but she considered this unrealistic because she was originally from Sacramento
and most of her family lived in Sacramento. She considered her family as her collateral
support system, and she wanted to visit her mother and family there.
          Appellant testified she got along with her landlord and college professors. She did
not understand why CONREP had “issues” with her. She was nice to CONREP’s staff,
although appellant and her clinician “bump heads sometimes.” She did not feel that she
was a threat to herself or anyone, and she felt like she had “done more than enough, and
proved beyond and above” to be released.
The Court’s Ruling
          The court stated it had considered appellant’s testimony and the documentary
exhibits, complimented appellant for her progress, but was concerned about certain
issues.



                                               7.
               “I understand that [appellant] has been sober for eight years, but I
       think she minimizes the use of the marijuana and what that can do to her
       sobriety. She said on the witness stand it was just marijuana. [Appellant]
       is in a very fragile state when it comes to the use of any type of substances
       that are not prescribed, given her past addiction, and I truly feel that
       [appellant] needs to learn more about her mental illness. It is a mental
       illness and when she was talking to Dr. French, she said, ‘I’m not using any
       street drugs now. So I think I will probably do okay without the
       psychotropic medication,’ not that she’s thinking of stopping them, but the
       fact of the matter is that, that concerns me because I still think [appellant]
       feels there’s a link between the two ….

              “I think it’s clear that … her past use of drugs has caused the mental
       disorder, but that mental illness is now, in and of itself, an issue, and it’s
       going to be there regardless of whether or not she uses controlled
       substances or ‘street drugs,’ as she called them. I think she needs to
       recognize and understand the symptoms of that mental illness, and I think
       Dr. French points out a lot of the clashes with CONREP and her
       minimizing can be if she just can look into her mental illness and
       understand that maybe that’s what is more of a problem than just CONREP
       being unwielding in their authority.”
       The court concluded that while appellant made progress, it agreed with the
experts’ reports that she needed to come up with a relapse prevention system, work on
not minimizing the things that go wrong in her life and blame others, start accepting that
things go wrong, and build a support system within the community beyond her family,
and these things could be done with CONREP’s assistance. The court declined to find by
a preponderance of the evidence that she was restored to sanity and was not a danger to
the community given her past offenses and mental illness.
       On June 14, 2019, appellant filed a notice of appeal from the court’s denial of her
petition.
                                      DISCUSSION
       As noted above, appellant’s counsel has filed a Ben C. brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised she could file her own brief with this court. By letter on July 16, 2020, we
invited appellant to submit additional briefing. She failed to do so.

                                             8.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.4
                                      DISPOSITION
       The judgment is affirmed.




       4  “A defendant who has been acquitted by reason of insanity and committed to a
state hospital can obtain release upon a finding that his or her sanity has been restored”
under section 1026.2’s two-step process. (People v. Endsley (2016) 248 Cal.App.4th
110, 116; People v. Soiu (2003) 106 Cal.App.4th 1191, 1196.)
        “The first step in the release process requires the defendant, who has filed a
release application, to demonstrate at a hearing that he or she will not ‘be a danger to the
health and safety of others, due to mental defect, disease, or disorder, while under
supervision and treatment in the community.’ [Citation.] If the court finds such at the
hearing, the defendant is then placed in ‘an appropriate forensic conditional release
program for one year.’ [Citation.] This is commonly called the outpatient placement
hearing. Thus concludes the first step of the release process.” (People v. Soiu, supra,
106 Cal.App.4th at p. 1196.)
        “The second step in the section 1026.2 release process is referred to as the
restoration of sanity trial, and can only be reached if the applicant has already met the
threshold test for placement in ‘an appropriate forensic conditional release program.’
[Citations.] ‘Outpatient status is a prerequisite to a finding that sanity has been restored.
[Citation.]’ [Citation.] At the end of one year in an outpatient program, the court ‘shall
have a trial to determine if sanity has been restored, which means the applicant is no
longer a danger to the health and safety of others, due to mental defect, disease, or
disorder.’ [Citations.] The applicant must show he or she would not be dangerous if
unconditionally released. [Citation.] The applicant again has the same due process
rights, including a jury trial, and the burden of proving he or she would not be dangerous
by a preponderance of the evidence.” (People v. Dobson (2008) 161 Cal.App.4th 1422,
1433–1434.)
        “We review the trial court’s determination for an abuse of discretion, drawing
every reasonable inference in favor of the trial court’s determination.” (People v.
Dobson, supra, 161 Cal.App.4th at p. 1434.) Under this standard, it is not sufficient to
show facts affording an opportunity for a difference of opinion; rather, abuse of
discretion is shown only if the court exceeds the bounds of reason, all circumstances
being considered. (People v. Cross (2005) 127 Cal.App.4th 63, 73.) Based on the record
set forth herein, and the trial court’s lengthy findings at the evidentiary hearing, the court
did not abuse its discretion when it denied appellant’s petition.
                                              9.